—In an action, inter alia, to recover damages for fraud, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Nelson, J.), dated March 21, 2002, as denied his motion, in effect, pursuant to CPLR 5015 (a) (2) to vacate a judgment dated February 23, 2001, and for an award of restitution pursuant to CPLR 5015 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of his motion, the plaintiff failed to proffer newly-discovered evidence within the meaning of CPLR 5015 (a) (2) *720(see Belesi v Connecticut Mut. Life Ins. Co., 272 AD2d 353 [2000]; Falabella v Murray, 265 AD2d 450 [1999]; Structural Concrete Corp. v Campbell Assoc. Corp., 224 AD2d 516 [1996]; Gendjoian v Heaps, 186 AD2d 534 [1992]).
The plaintiffs remaining contentions are without merit. S. Miller, J.P., Goldstein, Adams and Rivera, JJ., concur.